
	

114 S2935 IS: End Housing Subsidies for the Rich Act of 2016
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2935
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2016
			Mr. Flake (for himself and Mr. Coats) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To limit the availability of public housing for over-income families.
	
	
		1.Short title
 This Act may be cited as the End Housing Subsidies for the Rich Act of 2016.
 2.Limitation on public housing tenancy for over-income familiesSection 16(a) of the United States Housing Act of 1937 (42 U.S.C. 1437n(a)) is amended by adding at the end the following:
			
				(5)Limitations on tenancy for over-income families
 (A)LimitationsExcept as provided in subparagraph (B), in the case of any family residing in a dwelling unit of public housing whose income for the most recent 2 consecutive years, as determined pursuant to income reviews conducted under section 3(a)(1), has exceeded the applicable income limitation under subparagraph (D), the public housing agency shall terminate the tenancy of the family in public housing not later than 6 months after the income determination.
 (B)ExceptionA family described in subparagraph (A) may continue to occupy the dwelling unit of public housing on a month-to-month basis if—
 (i)the public housing agency charges the family as monthly rent for the dwelling unit an amount equal the applicable fair market rental established under section 8(c) for a dwelling unit in the same market area of the same size; and
 (ii)there are no eligible families applying for housing assistance from the public housing agency for that month and the agency provides not less than 30-day public notice of the availability of such assistance.
 (C)NoticeIn the case of any family residing in a dwelling unit of public housing whose income for a year has exceeded the applicable income limitation under subparagraph (D), upon the conclusion of that year the public housing agency shall provide written notice to the family of the requirements under subparagraph (A).
 (D)Income limitationThe income limitation under this subparagraph shall be 120 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families.
 (E)Reports on over-income families and waiting listsThe Secretary shall require that each public housing agency shall— (i)submit a report annually, in a format required by the Secretary, that specifies—
 (I)the number of families residing, as of the end of the year for which the report is submitted, in public housing administered by the agency who had incomes exceeding the applicable income limitation under subparagraph (D); and
 (II)the number of families, as of the end of the year for which the report is submitted year, on the waiting lists for admission to public housing dwelling units of the agency; and
 (ii)make the information reported pursuant to clause (i) publicly available.. 3.Limitation on eligibility for assistance based on assetsSection 16 of the United States Housing Act of 1937 (42 U.S.C. 1437n) is amended by inserting after subsection (d) the following:
			
				(e)Eligibility for assistance based on assets
 (1)Limitation on assetsSubject to paragraph (3) and notwithstanding any other provision of this Act, a dwelling unit assisted under this Act may not be rented and assistance under this Act may not be provided, either initially or at each recertification of family income, to any family—
 (A)whose net family assets exceed $100,000, as such amount is adjusted annually by applying an inflationary factor as the Secretary considers appropriate; or
 (B)who has a present ownership interest in, a legal right to reside in, and the effective legal authority to sell, real property that is suitable for occupancy by the family as a residence, except that the prohibition under this subparagraph shall not apply to—
 (i)any property for which the family is receiving assistance under subsection (y) or (o)(12) of section 8;
 (ii)any person that is a victim of domestic violence; or (iii)any family that is offering such property for sale.
							(2)Net family assets
 (A)In generalFor purposes of this subsection, the term net family assets— (i)means, for all members of the household, the net cash value of all assets after deducting reasonable costs that would be incurred in disposing of real property, savings, stocks, bonds, and other forms of capital investment; and
 (ii)does not include interests in Indian trust land, equity in property for which the family is receiving assistance under subsection (y) or (o)(12) of section 8, equity accounts in homeownership programs of the Department of Housing and Urban Development, or Family Self Sufficiency accounts.
 (B)ExclusionsSuch term does not include— (i)the value of personal property, except for items of personal property of significant value, as the Secretary may establish or the public housing agency may determine;
 (ii)the value of any retirement account; (iii)real property for which the family does not have the effective legal authority necessary to sell such property;
 (iv)any amounts recovered in any civil action or settlement based on a claim of malpractice, negligence, or other breach of duty owed to a member of the family and arising out of law, that resulted in a member of the family being disabled;
 (v)the value of any Coverdell education savings account under section 530 of the Internal Revenue Code of 1986 or any qualified tuition program under section 529 of such Code; and
 (vi)such other exclusions as the Secretary may establish. (C)Trust fundsIn cases in which a trust fund has been established and the trust is not revocable by, or under the control of, any member of the family or household, the value of the trust fund shall not be considered an asset of a family if the fund continues to be held in trust. Any income distributed from the trust fund shall be considered income for purposes of section 3(b) and any calculations of annual family income, except in the case of medical expenses for a minor.
						(3)Self-certification
 (A)Net family assetsA public housing agency or owner may determine the net assets of a family, for purposes of this section, based on a certification by the family that the net assets of such family do not exceed $50,000, as such amount is adjusted annually by applying an inflationary factor as the Secretary considers appropriate.
 (B)No current real property ownershipA public housing agency or owner may determine compliance with paragraph (1)(B) based on a certification by the family that such family does not have any current ownership interest in any real property at the time the agency or owner reviews the family’s income.
 (C)Standardized formsThe Secretary may develop standardized forms for the certifications referred to in subparagraphs (A) and (B).
 (4)Compliance for public housing dwelling unitsWhen recertifying family income with respect to families residing in public housing dwelling units, a public housing agency may, in the discretion of the agency and only pursuant to a policy that is set forth in the public housing agency plan under section 5A for the agency, choose not to enforce the limitation under paragraph (1).
 (5)EnforcementWhen recertifying the income of a family residing in a dwelling unit assisted under this Act, a public housing agency or owner may choose not to enforce the limitation under paragraph (1) or may establish exceptions to such limitation based on eligibility criteria, but only pursuant to a policy that is set forth in the public housing agency plan under section 5A for the agency or under a policy adopted by the owner. Eligibility criteria for establishing exceptions may provide for separate treatment based on family type and may be based on different factors, such as age, disability, income, the ability of the family to find suitable alternative housing, and whether supportive services are being provided.
 (6)Authority to delay evictionsIn the case of a family residing in a dwelling unit assisted under this Act who does not comply with the limitation under paragraph (1), the public housing agency or project owner may delay eviction or termination of the family based on such noncompliance for a period of not more than 6 months.
					(7)Verifying income
 (A)Beginning in fiscal year 2018, the Secretary shall require public housing agencies to require each applicant for, or recipient of, benefits under this Act to provide authorization by the applicant or recipient (or by any other person whose income or resources are material to the determination of the eligibility of the applicant or recipient for such benefits) for the public housing agency to obtain (subject to the cost reimbursement requirements of section 1115(a) of the Right to Financial Privacy Act (12 U.S.C. 3415(a))) from any financial institution (within the meaning of section 1101(1) of such Act (12 U.S.C. 3401(1))) any financial record (within the meaning of section 1101(2) of such Act (12 U.S.C. 3401(2))) held by the institution with respect to the applicant or recipient (or any such other person) whenever the public housing agency determines the record is needed in connection with a determination with respect to such eligibility or the amount of such benefits.
 (B)Notwithstanding section 1104(a)(1) of the Right to Financial Privacy Act (12 U.S.C. 3404(a)(1)), an authorization provided by an applicant or recipient (or any other person whose income or resources are material to the determination of the eligibility of the applicant or recipient) pursuant to subparagraph (A) of this paragraph shall remain effective until the earliest of—
 (i)the rendering of a final adverse decision on the applicant’s application for eligibility for benefits under this Act;
 (ii)the cessation of the recipient’s eligibility for benefits under this Act; or (iii)the express revocation by the applicant or recipient (or such other person referred to in subparagraph (A)) of the authorization, in a written notification to the Secretary.
							(C)
 (i)An authorization obtained by the public housing agency pursuant to this paragraph shall be considered to meet the requirements of the Right to Financial Privacy Act for purposes of section 1103(a) of such Act (12 U.S.C. 3403(a)), and need not be furnished to the financial institution, notwithstanding section 1104(a) of such Act (12 U.S.C. 3404(a)).
 (ii)The certification requirements of section 1103(b) of the Right to Financial Privacy Act (12 U.S.C. 3404(b)) shall not apply to requests by the public housing agency pursuant to an authorization provided under this clause.
 (iii)A request by the public housing agency pursuant to an authorization provided under this clause is deemed to meet the requirements of section 1104(a)(3) of the Right to Financial Privacy Act (12 U.S.C. 3404(a)(3)) and the flush language of section 1102 of such Act (12 U.S.C. 3402).
 (iv)The public housing agency shall inform any person who provides authorization pursuant to this paragraph of the duration and scope of the authorization.
 (D)If an applicant for, or recipient of, benefits under this Act (or any such other person referred to in subparagraph (A)) refuses to provide, or revokes, any authorization made by the applicant or recipient for the public housing agency to obtain from any financial institution any financial record, the public housing agency may, on that basis, determine that the applicant or recipient is ineligible for benefits under this title..
		
